COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     D. Patrick Smitherman v. Commission for Lawyer Discipline

Appellate case number:   01-13-00635-CV

Trial court case number: 2010-10256

Trial court:             129th District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Judge’s signature: /s/ Rebeca Huddle
                   Acting for the Court

Panel consists of: Justices Massengale, Brown, and Huddle


Date: March 31, 2015